Title: From James Madison to William Allen, 19 October 1825
From: Madison, James
To: Allen, William


        
          Dr Sir
          Ocr. 19. 1825
        
        I have recd. yours of the 8th. inclosing statements of my Bank & Turnpike Accts. for which I return my thanks.
        Inclosed is a Check on the Farmer’s Bank at Richd. for the balance due me there. Not being able to fix it precisely, I leave in part a blank to be filled. The amount from memoranda given me is between 30 & 40. dolrs. Whatever it be, you will be so good after paying yourself for any articles furnished in the mean time, to pay into the B. B. of Va. at Frederickg. You will further oblige me by letting me know how much it will leave me now in debt to the B; & I will forward the necessary remittance.
        Mrs. M. is in want of two pounds of your best Tea, which may be sent to the care of Mr. Ballard at O C H.
        I forgot when writing to you heretofore to mention that what you sent us some time ago for American Porter, was Ale & not porter.
      